—Original proceeding pursuant to CPLR article 78 seeking writs of mandamus and prohibition.
It is hereby ordered that said petition be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioners commenced this original proceeding pursuant to CPLR article 78 seeking two writs of mandamus and two writs of prohibition relating to review of fees for assigned counsel now authorized by 22 NYCRR 127.2 (b). Respondents are a Trial Judge in the Seventh Judicial District and the Administrative Judge of the Seventh Judicial District, respectively. The request for a writ of mandamus ordering the Monroe County Assigned Counsel Program to remit enhanced compensation to petitioner James S. Hinman and the request for a writ prohibiting trial courts from relying upon any determination of an Administrative Judge pursuant to section 127.2 (b) must be dismissed. Both writs are sought against entities not parties to this proceeding and this Court thus has no jurisdiction over them.
The request for a writ of mandamus ordering respondent Justice Donald J. Mark to exercise his discretion pursuant to County Law § 722-b and the request for a writ prohibiting respondent Justice Thomas M. VanStrydonck from prospective review of orders of trial courts pursuant to 22 NYCRR 127.2 (b) raise issues that should be raised in a declaratory judgment *871action (see, Matter of Levenson v Lippman, 290 AD2d 211). Thus, we dismiss the petition in its entirety. Present — Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.